J-S22007-15




NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOSEPH PIOLE                                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

DAVID NICELY, NICELY CONTRACTING

                            Appellee                  No. 645 WDA 2014


               Appeal from the Judgment Entered March 24, 2014
               In the Court of Common Pleas of Allegheny County
                      Civil Division at No(s): AR-12-004250


BEFORE: PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                                  FILED MAY 29, 2015

        Appellant, Joseph Piole, appeals pro se from the judgment entered in

favor of Appellee, David Nicely, Nicely Contracting, on March 24, 2014, in

the Court of Common Pleas of Allegheny County. We dismiss the appeal.

        The pro se brief Appellant has submitted to this Court substantially

fails to conform to the basic requirements of appellate advocacy. Appellant’s

Brief does not include: (1) a statement of jurisdiction; (2) a copy of the

order or other determination in question; (3) statements of the scope and

standard of review; (4) a statement of the questions involved; (5) a

statement of the case; (6) a summary of the argument; (7) a short

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22007-15



conclusion stating the precise relief sought; or (8) a copy of the Rule

1925(b) statement.      See Pa.R.A.P. 2111(a).       The argument section of

Appellant’s brief, such as it is, is not “divided into as many parts as there are

questions to be argued” and contains no “discussion and citation of

authorities as are deemed pertinent.” Pa.R.A.P. 2119(a).

      Indeed, the argument section of Appellant’s six-page appellate brief

contains not a single citation to supporting case law or other relevant legal

authority.   Correspondingly, there is no developed legal argument in the

entirety of Appellant’s brief.     “The Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority.” Eichman v. McKeon, 824

A.2d 305, 319 (Pa. Super. 2003).        Furthermore, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review[,] a Court will not consider

the merits thereof.”   Branch Banking and Trust v. Gesiorski, 904 A.2d

939, 942-943 (Pa. Super. 2006).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training. As our supreme court has explained, any

layperson choosing to represent herself in a legal proceeding must, to some

reasonable extent, assume the risk that her lack of expertise and legal

training will prove her undoing.”     Id. at 942 (citation omitted).      In the

present case, even a liberal construction of Appellant’s brief cannot remedy

                                      -2-
J-S22007-15



the serious inadequacies.   Accordingly, we dismiss the appeal due to the

substantial briefing defects in Appellant's brief, which hampered our ability

to conduct meaningful appellate review. See Pa.R.A.P. 2101.

     Appeal dismissed.

     Judge Lazarus joins in the memorandum.

     Judge Strassburger files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2015




                                    -3-